Citation Nr: 1420390	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.

This matter originally came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran testified before the undersigned in January 2013.

The appeal was previously before the Board in November 2012, May 2013, and December 2013.  In November 2012, the Board recharacterized the issue on appeal to include psychiatric disorders other than PTSD, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the matter in November 2012 and May 2013 for additional development.

In December 2013, the Board denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, the Board finds that further action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay a decision on this matter.  

In December 2013, the Board determined that the VA examinations of record were inadequate and remanded the issue to schedule the Veteran for another VA examination.  A review of the Veteran's electronic folder in the Veterans Benefits Management System (VBMS) reflects that a VA examination was scheduled at the Philadelphia VA Medical Center (VAMC) in January 2014.  The Veteran failed to report to it.  

A copy of the VA examination notice letter is not of record.  Generally, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)).  The Board notes, however, that the Veteran changed mailing addresses and it is unclear whether the notice was sent to the correct address.  The Board's December 2013 decision was sent to an address in Sicklerville, New Jersey.  A copy of the February 2014 Supplemental Statement of the Case was sent to an address in Philadelphia, Pennsylvania.  In April 2014, the Appeals Management Center (AMC) received correspondence from the Veteran indicating that he had received a copy of the SSOC and wished to continue with his appeal.  This correspondence was sent from the address in Philadelphia, Pennsylvania.  

Because it is unclear whether the notice of the VA examination was sent to the Veteran's correct address, the presumption of regularity does not apply.  The Board finds that the Veteran should be afforded another opportunity for a VA examination and the AOJ should ensure that notice of the examination is sent to his most recent address of record.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA mental disorders examination.  The entire claims file and a copy of this REMAND should be made available and be reviewed by the examiner in conjunction with this psychiatric examination, and the examiner should confirm that such records were available for review. 

The examiner is requested to specifically address whether the Veteran currently meets or met the DSM criteria for a diagnosis of major depressive disorder, anxiety disorder, or any other psychiatric disorder excluding PTSD at any time during the appeal period. 

If so, for each diagnosed disability, the examiner should determine whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include the personality disorder/anxiety reaction with which he was diagnosed in service. 

If a current personality disorder is diagnosed, the examiner should determine whether such disability was subject to a superimposed disease or injury during active duty service, to include the reported in-service stressor.  If so, the examiner should then determine whether it as likely as not (50 percent or better probability) that any disorder other than PTSD had its onset in, or is otherwise related to this superimposed disease or injury. 

All opinions provided must be thoroughly explained, and a comprehensive rationale for all conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his latest address of record.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  After accomplishing the above, readjudicate the issue on appeal and review all relevant evidence of record.  If the issue remaining on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran, and an appropriate period of time should be provided for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


